Hawkins, Justice.
An indictment charging robbery by force was returned against Charlie McFarland, who entered a plea of “not guilty,” and was tried in Fulton Superior Court. The jury returned a verdict of guilty, and fixed punishment at a minimum of four years and a maximum of four years. The defendant was positively identified by the alleged victim and one other witness for the State as a perpetrator of the crime charged. The alleged victim testified that the defendant struck him on the head; that the defendant and another, the latter being unknown, grabbed him and struck him across the head a second time, knocking him down and inflicting a wound which required three stitches to close; that they took his money from his pocket and jumped up and ran. The exception in this case is to the denial of a motion for new trial based on the general grounds only. Held:
The evidence was sufficient to authorize the verdict finding the accused guilty of robbery by force, and the general grounds of the motion for new trial are without merit. Hollis v. State, 207 Ga. 581 (1) (63 S. E. 2d 373); Osborne v. State, 209 Ga. *257345 (4) (72 S. E. 2d 317); Birdell v. State, 200 Ga. 785 (38 S. E. 2d 589); Osborne v. State, 200 Ga. 763 (38 S. E. 2d 558).
Argued April 9, 1957
Decided May 14, 1957.
Henry B. Smith, George E. McMullen, for plaintiff in error.
Paul Webb, Solicitor-General, Frank S. French, Eugene L. Tiller, Eugene Cook, Attorney-General, Rubye G. Jackson, contra.

Judgment affirmed.


All the Justices concur.